DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop of claims 5 and 16-17 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoen (EP 0867590 A1), as cited by Applicant.
Regarding claim 1, Hoen discloses a mobile accommodation, in particular a recreational vehicle such as a caravan or camper (col. 3 ln. 36-38), comprising an accommodation enclosed by walls (Fig. 2, 20), wherein at least one of the walls is provided with a wall opening (Fig. 2, 24) with a window (Fig. 2, 25), wherein the window is arranged in a surrounding casing frame (Fig. 2, 26) and placed with interposing hereof in the wall, wherein on a side facing toward the accommodation a framework (Fig. 2, 30 and 33 with 50) is arranged adjacently of the wall opening (24) and connected by a snap connection (Fig. 2, 41) to the casing frame while enclosing an edge part of the wall of the accommodation adjacent to the wall opening, wherein the casing frame (26) comprises a flanged edge (Fig. 2, 27 and 31) at least substantially all around with which the casing frame (26) lies on the edge part of the wall (Fig. 2 illustrates 26 positioned on the edge portion of the wall 20 on the edge part which is on the outside portion, i.e. a side remote from the accommodation) on a side remote from the accommodation, wherein the casing frame is provided along a periphery thereof with a number of fixation members (Fig. 2, 36 and 51) which in the mounted state of the window engage on the edge part of the wall on a side facing toward the accommodation, and wherein the snap connection between the framework and the casing frame (26) extends from mutually registering and co-acting snap means (Fig. 2, 35) provided on both which are provided on one side on the framework and on the other on the fixation members.

[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    959
    680
    media_image1.png
    Greyscale


According to claim 2, Hoen discloses wherein the fixation members are manually adjustable between a first position, in which the fixation member is free of the edge part, and a second position in which the fixation member lies clampingly on the edge part (col. 4 ln. 41-43 discloses “profile 27 can be easily fixed onto edge part 33 by hand but is then rigidly connected thereto”, i.e. the fixation members are manually adjustable between first and second positions and the fixation occurs via clamping).
Regarding claim 6, Hoen discloses wherein the fixation members (36/51) are length-adjustable transversely of the wall (Fig. 2 illustrates the fixation members along the bottom portion of the wall 20).  
As to claim 7, Hoen discloses wherein the fixation members comprise on a free distal end remote from the casing frame a head which snaps into a snap cavity, which snap cavity extends from the framework (col. 6 ln. 1-7).  
Regarding claim 8, Hoen discloses wherein the window (25) is openable, and via at least one opening member is hung in openable manner in the casing frame, and wherein the window and the casing frame are both provided with closure means (Fig. 2, 29) with which the window is closable (col. 4 ln. 46-57).  
As to claim 9, Hoen discloses wherein the window (25) is double-walled and is constructed from a first sheet body and a second sheet body (Fig. 2 illustrates the double-wall of 25 which will include 2 sheet bodies) connected thereto which in a central part enclose a cavity therebetween but on their periphery make mutual contact with edge parts along which the two sheet bodies are attached to each other (col. 4 ln. 19-24).  
Regarding claim 11, Hoen discloses wherein the flanged edge (27/31) is attached via an adhesive, in particular a mastic or glue, to the edge part (col. 4 ln. 35-43).  
As to claim 12, Hoen discloses wherein a visible side of the flanged edge (27/31) is plate-like and lies flush with the edge part so that a visible side thereof lies at least substantially in a common plane with an outer side of the window (Fig. 2 illustrates the plate like shape of 27 and is position against the edge part of 20).  
Regarding claim 14, Hoen discloses a window (25) mounted in a casing frame (26) as applied in the mobile accommodation of claim 1 (col. 4 ln. 24-35).  
As to claim 15, Hoen discloses framework for application with the framed window (25) as claimed in claim 14 (col. 4 ln. 24-35 and Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen (EP 0867590 A1) in view of Smith et al. (US 2011/0192091 A1).
Hoen discloses a window that is double walled and is constructed from sheet bodies (Fig. 2 illustrates the double-wall of 25 which will include 2 sheet bodies) and a flanged edge (27/31) that extends from construction part (Fig. 2, 32).
Hoen does not explicitly disclose wherein sheet bodies are formed from the same translucent plastic, in particular a transparent 3Application No.: 16/763,186 plastic from a group comprising polymethyl methacrylate (PMMA), polyethylene terephthalate glycol (PETG), polycarbonate (PC) and polyester nor wherein the construction part (32) comprises an injection-moulded part of plastic, in particular a plastic taken from a group comprising polyethylene (PE), polypropylene (PP) and acrylonitrile butadiene styrene (ABS).
However, Smith et al. disclose sheet bodies formed from a translucent plastic (Fig. 2, 100) and a component that comprises an injection molded portion of plastic (para. [0039] – [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet bodies of Hoen and the construction part of Hoean to comprise translucent plastic and injection molded plastic, respectively as taught in Smith et al. in order to facilitate the thermal insulation the vehicle windows and to facilitate the formation of the construction part.

Allowable Subject Matter
Claims 3-5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gage et al. (US 6,286,891 B1) disclose a framed window for a camper which includes a wall with a wall opening in which the window is arranged.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612